                       1       ROGER L. GRANDGENETT II, ESQ., Bar # 6323
                               Z. KATHRYN BRANSON, ESQ., Bar # 11540
                       2       LITTLER MENDELSON, P.C.
                               3960 Howard Hughes Parkway
                       3       Suite 300
                               Las Vegas, NV 89169-5937
                       4       Telephone:     702.862.8800
                               Fax No.:       702.862.8811
                       5       Email: rgrandgenett@littler.com
                                        kbranson@littler.com
                       6
                               Attorneys for Defendant
                       7       CORRECTIONS CORPORATION OF AMERICA
                               dba NEVADA SOUTHERN DETENTION CENTER
                       8

                       9                                              UNITED STATES DISTRICT COURT

                    10                                                        DISTRICT OF NEVADA

                    11

                    12         LEEANN E. ARCHULETA; and                                     Case No. 2:15-cv-01608-MMD-VCF
                               MICHAEL B. DICKENS,
                    13                                                                      STIPULATION AND [PROPOSED]
                                                        Plaintiffs,                         ORDER TO EXTEND TIME FOR
                    14                                                                      DEFENDANT TO FILE A REPLY IN
                               vs.                                                          SUPPORT OF MOTION FOR SUMMARY
                    15                                                                      JUDGMENT PURSUANT TO FEDERAL
                               CORRECTIONS CORPORATION OF                                   RULE OF CIVIL PROCEDURE 12(b)(6)
                    16         AMERICA, a Maryland corporation, doing
                               business as NEVADA SOUTHERN                                  [SECOND REQUEST]
                    17         DETENTION CENTER,

                    18                                  Defendant.

                    19
                                                                                                1
                    20                    Plaintiff    LEEANN         E.    ARCHULETA               (hereinafter    “Plaintiff”)   and   Defendant

                    21         CORRECTIONS CORPORATION OF AMERICA dba NEVADA SOUTHERN DETENTION

                    22         CENTER (hereinafter “Defendant”), by and through their respective counsel of record, hereby

                    23         stipulate and agree to extend the time for Defendant to file a Reply in Support of its Motion for

                    24         Summary Judgment pursuant to Federal Rule of Civil Procedure 12(b)(6) (ECF Doc. 81), from the

                    25         current deadline of September 25, 2019, until up to and including October 9, 2019. There is good

                    26         cause for entering into this stipulation due to scheduling restraints on the part of Defendant’s

                    27         counsel. Both of Defendant’s counsel have business travel scheduled out of the city to attend and

                    28         1
                                   Plaintiff Michael B. Dickens no longer is a party to this matter. See ECF Nos. 78, 80.
LITTLER MENDELSON, P.C.
        ATTORNEYS AT LAW
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                       1       give presentations. Ms. Branson is also scheduled to be out of state thereafter.
                       2                This is the second request for an extension of time with respect to Defendant’s Reply.2 The
                       3       parties agree and represent to the Court that this request is made in good faith and not for the
                       4       purpose of delay.
                       5       Dated: September 18, 2019                        Dated: September 18, 2019
                       6       Respectfully submitted,                          Respectfully submitted,
                       7

                       8        /s/ Robert P. Spretnak                         /s/ Z. Kathryn Branson
                               ROBERT P. SPRETNAK, ESQ.                        ROGER L. GRANDGENETT II, ESQ.
                       9       LAW OFFICES OF ROBERT P.                        Z. KATHRYN BRANSON.
                               SPRETNAK                                        LITTLER MENDELSON, P.C.
                    10
                               Attorney for Plaintiff                          Attorneys for Defendant
                    11         LEEANN E. ARCHULETA                             CORRECTIONS CORPORATION OF
                                                                               AMERICA dba NEVADA SOUTHERN
                    12                                                         DETENTION CENTER
                    13

                    14                                                          ORDER
                    15
                                                                                       IT IS SO ORDERED.
                    16
                                                                                               September 18
                                                                                       Dated: _____________________, 2019.
                    17

                    18

                    19                                                                 _______________________________________
                    20                                                                 UNITED STATES DISTRICT COURT JUDGE

                    21

                    22

                    23         4836-9259-0246.1 057737.1056


                    24

                    25

                    26

                    27
                               2
                                      The Court granted the parties’ Stipulation to extend the time for Plaintiff to file an Opposition and
                    28         gave Defendant an additional week to submit its Reply. (ECF No. 83).
LITTLER MENDELSON, P.C.
                                                                                  2.
        ATTORNEYS AT LAW
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
